DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 21, please replace the period after the word “respectively” with a semicolon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8 and 9 recite the limitations “the third insulation pad” and “the fourth insulation pad” several times. There is insufficient antecedent basis for these limitations in the claim.
Claim 7 depends upon claim 6 and thus is also rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-20 of U.S. Patent No. 11,269,472.

Claim 1 of Pending Application 17/585,962
Claims 1 and 2 of U.S. Patent 11,269,472
A touch panel, comprising: a base substrate, a first conductive layer, an insulation layer, and a second conductive layer that are sequentially arranged along a direction away from the base substrate: wherein
A touch panel, comprising: a base substrate, a first conductive layer, an insulation layer, and a second conductive layer that are sequentially arranged along a direction away from the base substrate; wherein
the first conductive layer comprises: a first touch electrode, a second touch electrode, a third touch electrode, a fourth touch electrode, a first connection electrode, and a second connection electrode; wherein the first connection electrode is in an annular shape and surrounds the second connection electrode, the first touch electrode and the second touch electrode are disposed on both sides of the first connection electrode in a first direction, and the third touch electrode and the fourth touch electrode are disposed on both sides of the first connection electrode in a second direction, an included angle between the first direction and the second direction being greater than zero;
the first conductive layer comprises: a first touch electrode, a second touch electrode, a third touch electrode, a fourth touch electrode, a first connection electrode, and a second connection electrode; wherein the first connection electrode is in an annular shape and surrounds the second connection electrode, the first touch electrode and the second touch electrode are disposed on both sides of the first connection electrode in a first direction, and the third touch electrode and the fourth touch electrode are disposed on both sides of the first connection electrode in a second direction, an included angle between the first direction and the second direction being greater than zero;

the insulation layer comprises: two first insulation pads, two second insulation pads, two third insulation pads, and two fourth insulation pads; wherein one end of each of the two first insulation pads is overlapped onto the first touch electrode, and the other end of each of the two first insulation pads is overlapped onto the first connection electrode; one end of each of the two second insulation pads is overlapped onto the second touch electrode, and the other end of each of the two second insulation pads is overlapped onto the first connection electrode; one end of each of the two third insulation pads is overlapped onto the third touch electrode, and the other end of each of the two third insulation pads spans the first connection electrode and is overlapped onto the second connection electrode; one end of each of the two fourth insulation pads is overlapped onto the fourth touch electrode, and the other end of each of the two fourth insulation pads spans the first connection electrode and is overlapped onto the second connection electrode;
the second conductive layer comprises: two first conductive bridges, two second conductive bridges, two third conductive bridges, and two fourth conductive bridges; wherein both ends of each of the first conductive bridges are electrically connected to the first touch electrode and the first connection electrode respectively; both ends of each of the second conductive bridges are electrically connected to the second touch electrode and the first connection electrode respectively; both ends of each of the third conductive bridges are electrically connected to the third touch electrode and the second connection electrode respectively; and both ends of each of the fourth conductive bridges are electrically connected to the fourth touch electrode and the second connection electrode respectively.
the second conductive layer comprises: two first conductive bridges, two second conductive bridges, two third conductive bridges, and two fourth conductive bridges; wherein the two first conductive bridges one-to-one correspond to the two first insulation pads, each of the first conductive bridges is disposed on the corresponding first insulation pad, and both ends of each of the first conductive bridges are electrically connected to the first touch electrode and the first connection electrode respectively; the two second conductive bridges one-to-one correspond to the two second insulation pads, each of the second conductive bridges is disposed on the corresponding second insulation pad, and both ends of each of the second conductive bridges are electrically connected to the second touch electrode and the first connection electrode respectively; the two third conductive bridges one-to-one correspond to the two third insulation pads, each of the third conductive bridges is disposed on the corresponding third insulation pad, and both ends of each of the third conductive bridges are electrically connected to the third touch electrode and the second connection electrode respectively; and the two fourth conductive bridges one-to-one correspond to the two fourth insulation pads, each of the fourth conductive bridges is disposed on the corresponding fourth insulation pad, and both ends of each of the fourth conductive bridges are electrically connected to the fourth touch electrode and the second connection electrode respectively.
an orthographic projection of the first connection electrode on the base substrate is in the shape of an octagonal ring; an orthographic projection of the second connection electrode on the base substrate is in the shape of an octagon, and eight inner edges in the octagonal ring are parallel to eight edges of the octagon in one-to-one correspondence.
Claim 2. The touch panel according to claim 1, wherein an orthographic projection of the first connection electrode on the base substrate is in the shape of an octagonal ring; an orthographic projection of the second connection electrode on the base substrate is in the shape of an octagon, and eight inner edges in the octagonal ring are parallel to eight edges of the octagon in one-to-one correspondence.


Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of protection of Claim 1 sought by the pending application is encompassed by the scope of Claims 1 and 2 of U.S. Patent 11,269,472. As such, Claim 1 of the pending application is anticipated by Claims 1 and 2 of the ‘472 Patent.

The following table maps the remaining claims of the pending application to the dependent claims of the ‘472 Patent
Claims of the Pending Application
Claims of U.S. Patent 11,269,472
Claim 2
Claim 3
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 10
Claim 8
Claim 5
Claim 9
Claim 9
Claim 10
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20




Allowable Subject Matter
Pending a timely filed Terminal Disclaimer, and correction to the 112(b) rejection above, the following is a statement of reasons for the indication of allowable subject matter: As to Claim 1, the prior art of record fails to teach or suggest, either alone or in combination, “A touch panel, comprising: a base substrate, a first conductive layer, an insulation layer, and a second conductive layer that are sequentially arranged along a direction away from the base substrate: wherein the first conductive layer comprises: a first touch electrode, a second touch electrode, a third touch electrode, a fourth touch electrode, a first connection electrode, and a second connection electrode; wherein the first connection electrode is in an annular shape and surrounds the second connection electrode, the first touch electrode and the second touch electrode are disposed on both sides of the first connection electrode in a first direction, and the third touch electrode and the fourth touch electrode are disposed on both sides of the first connection electrode in a second direction, an included angle between the first direction and the second direction being greater than zero; the second conductive layer comprises: two first conductive bridges, two second conductive bridges, two third conductive bridges, and two fourth conductive bridges; wherein both ends of each of the first conductive bridges are electrically connected to the first touch electrode and the first connection electrode respectively; both ends of each of the second conductive bridges are electrically connected to the second touch electrode and the first connection electrode respectively; both ends of each of the third conductive bridges are electrically connected to the third touch electrode and the second connection electrode respectively; and both ends of each of the fourth conductive bridges are electrically connected to the fourth touch electrode and the second connection electrode respectively; an orthographic projection of the first connection electrode on the base substrate is in the shape of an octagonal ring; an orthographic projection of the second connection electrode on the base substrate is in the shape of an octagon, and eight inner edges in the octagonal ring are parallel to eight edges of the octagon in one-to-one correspondence.” (As claimed, emphasis added)
The closest prior art is Gunji (U.S. Patent 10, 678,389). Gunji teaches a touch sensor having a base substrate (Fig. 2 at 104), a first touch electrode (Fig. 2 at 202), a second touch electrode (Fig. 2 at 204), a third touch electrode (Fig. 2 at 202) and a fourth touch electrode (Fig. 2 at 204), a first connection electrode (Figs. 1B and 2 at 209) and a second connection electrode (Figs. 1B and 2 at 207); wherein the first connection electrode (209) is an annular shape and surrounds the second connection electrode (207- see Fig. 1B), the first touch electrode (Figs. 1B and Fig. 4 at 202) and the second touch electrode (Figs. 1B and Fig. 4 at 202) are disposed on both sides of the first connection electrode (209) in a first direction (horizontal), and the third touch electrode (Figs. 1B and Fig. 4 at 204)  and the fourth touch electrode (Figs. 1B and Fig. 4 at 204)  are disposed on both sides of the first connection electrode (209) in a second direction (vertical), an included angle between the first direction and the second direction being greater than zero (90 degrees). Gunji also teaches an insulating layer (Fig. 5A at 246). Gunji, however, fails to teach the second conductive layer structure as claimed above in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zheng			USPGPUB 20190064959
Chang et al.		U.S. Patent 8,610,689
Lin et al.		U.S. Patent 10,162,441
Gunji			U.S. Patent 10,678,389
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY AMADIZ whose telephone number is (571)272-7762. The examiner can normally be reached Mon - Thurs; 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY AMADIZ/Primary Examiner, Art Unit 2694